Citation Nr: 0523792	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-05 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the veteran's death has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
January 1943.  The veteran is presumed to have died in March 
1946; the appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied the appellant's petition to reopen the claim 
for service connection for cause of the veteran's death.  

In September 2003, the appellant testified at a travel board 
hearing with the undersigned; a transcript of this hearing is 
of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  Most recently, in a June 1977 rating decision, the RO 
denied the appellant's petition to reopen the claim for 
service connection for cause of the veteran's death.  
Although notified of the denial that same month, the 
appellant did not appeal the decision.

Additional evidence associated with the claims file since the 
June 1977 denial, that was not previously considered, does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for cause of the veteran's 
death, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1977 RO decision that denied the appellant's 
petition to reopen the claim for service connection for cause 
of the veteran's death is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  As the evidence received since the June 1977 denial is 
not new and material, the criteria for reopening the 
appellant's claims for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003). 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §3.156(a) (as in effect after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  

Through the February 2003 statement of the case (SOC) and 
March 2002 notice letter, the RO notified the appellant and 
her representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support her 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA would obtain service medical records and 
attempt to obtain any of the veteran's treatment records that 
were adequately identified by the appellant.  The appellant 
was informed that she could submit lay statements to support 
her claim and of the need to submit documentation concerning 
the cause of the veteran's death.  She was also notified that 
she could submit the information describing the evidence or 
submit the evidence herself.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in her possession that pertains to her claim.  
However, she has been put on notice of the need to submit 
such evidence through the identification of relevant evidence 
needed to support her claim and she was made aware that she 
could submit relevant evidence on her own.  As such, the 
Board finds there is an implied request by the RO that the 
appellant submit any and all evidence to support her claim, 
whether that evidence must be obtained or was already in her 
possession.  Hence, the Board finds that the Pelegrini's 
fourth content of notice requirement likewise has been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the May 2002 rating action on appeal.  The 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  

As indicated above, the February 2003 SOC notified the 
appellant what was needed to substantiate her claim and also 
identified the evidence that had been considered with respect 
to her claim.  Furthermore, in the March 2002 notice letter, 
the RO advised the appellant of VA's responsibilities to 
notify and assist her in her claim.  After the March 2002 
notice letter and February 2002 SOC, the appellant was 
afforded an opportunity to respond.  The appellant has not 
identified any medical treatment providers from whom she 
wished the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the petition to 
reopen.  In April 2002, the appellant responded to the RO's 
notice letter by stating she had no other evidence to submit.  
Significantly, at no point since then has the appellant or 
her representative identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim on appeal that needs to be obtained.  
A transcript of a September 2003 travel board hearing has 
been associated with the claims file.  Hence, the Board is 
aware of no circumstances in this matter that would put VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim 
on appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. 
§ 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II. Analysis

The most recent final denial of the appellant's petition to 
reopen the claim for service connection for cause of the 
veteran's death was in June 1977.  As indicated above, she 
was notified of the denial later that month, but did not 
initiate an appeal; hence, the denial is final based on the 
evidence of record.  See § 7105(b); 38 C.F.R. §§ 20.302, 
20.1103.  The appellant sought to reopen her claim in 
September 2001.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the June 1977 rating decision.  
Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Pertinent evidence of record at the time of the June 1977 
denial consisted of records related to the veteran's service, 
field examiner reports dated in April and July 1974, and 
several statements dated from April 1946 to May 1977 from 
individuals that had known the veteran.

Official records relative to the veteran's service indicate 
that he had recognized service from December 1941 to January 
1943 and that he was a POW from April 1942 to January 1943.  
Thereafer, he did not perform active military service and he 
was last seen while participating in unrecognized anti-
Japanese activity.  The veteran was presumed to have died on 
March [redacted], 1946.  The April and July 1974 field reports 
included the depositions of several individuals.  Records of 
the depositions as well as the various statements of record 
dated from April 1946 to May 1977 indicate that all of the 
individuals knew the veteran and were aware that he was taken 
away by Japanese in 1945 and was never seen again.  In 
statements dated in April and May 1977, the individuals 
stated that they witnessed the capture and death of the 
veteran by the Japanese.  

The only relevant evidence added to the record since the RO's 
June 1977 rating decision is the transcript of the 
appellant's September 2003 travel board hearing.  This 
evidence is new only in the sense that it was not a part of 
the record when the RO made its decision in June 1977.  
However, the appellant's testimony is not material for the 
purposes of reopening her claim for the reason that it is 
cumulative and redundant of her prior statements as well as 
of statements made by other individuals.  Thus, while the 
Board is sympathetic to the fact that the appellant believes 
the cause of the veteran's death is related to service, none 
of the evidence associated with the claims file since the 
June 1977 RO decision relates to an unestablished fact 
necessary to substantiate the claim, or raises a reasonable 
possibility of substantiating the claim.  

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for cause of the veteran's death has not been 
received, the requirements for reopening are not met.  As the 
appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for cause 
of the veteran's death is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


